Citation Nr: 0924207	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
service member's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member served on active duty from January 1943 to 
April 1946.  The service member passed away in October 2004; 
at the time of his death, he was in receipt of VA 
compensation benefits.  The appellant is the service member's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In the appellant's January 2006 appeal, 
she requested a videoconference hearing before a member of 
the Board.  She was notified of a hearing scheduled in August 
2006.  Because her representative was unavailable for that 
month, the hearing was rescheduled for March 2007.  The 
appellant received notice of this hearing but she failed to 
report.  The appellant has provided no explanation for her 
failure to attend the hearing.  Her hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2008). 

In November 2007, the Board remanded the claim for the 
purpose of obtaining additional medical information.  That 
information has been obtained and the claim has since been 
returned to the Board for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The service member died in October 2004; the Certificate 
of Death listed the primary cause of the service member's 
death to be a cerebrovascular event.  Hypertension and 
coronary artery disease were listed as contributing 
conditions to the service member's death.  

3.  At the time of death, the service member was receiving VA 
compensation benefits for posttraumatic stress disorder 
(PTSD).  

4.  Competent medical evidence establishing a nexus between 
the cause of the service member's death and service or a 
service-connected disability has not been presented.


CONCLUSION OF LAW

Service connection for the cause of the service member's 
death, to include entitlement to educational benefits 
pursuant to 38 U.S.C.A. Chapter 35, is not warranted.  38 
U.S.C.A. §§ 1110, 1310, 3500 et seq., 5103 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service 
connection for the cause of her husband's death be awarded to 
her as the result of the service member's death.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in January 2005 and the AMC in March 2008.  These letters 
informed the appellant of what evidence was required to 
substantiate her claim, and her, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those 
made by her representative) as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  In 
this instance, the VA obtained the service member's available 
medical treatment records and those other records that the VA 
was made aware thereof.  As such, the VA has fulfilled its 
duty to assist.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of her claim.  It seems clear that the VA has 
given the appellant every opportunity to express her opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

This captain of infantry served during World War II in the 
European theatre.  The record indicates that he served with 
the US Army that invaded Italy where he earned a Purple Heart 
Medal for shrapnel wounds sustained to his left arm.  The 
service member recovered from his wounds and continued to 
serve in the service until April 1946.  He then returned to 
Oklahoma.  Subsequently he applied for VA compensation 
benefits and service connection was granted for the residuals 
of a shrapnel wound to the left arm.  A 30 percent disability 
rating was assigned for that disability.

Over fifty years later, the appellant once again applied for 
compensation benefits.  Upon reviewing the claims folder and 
submitted medical documents, the RO concluded that service 
connection for posttraumatic stress disorder (PTSD) should be 
awarded.  A 100 percent disability rating was assigned - 
effective January 31, 2000.  It is noted that the grant of 
service connection and the assignment of the 100 percent 
rating was based, in part, on a VA psychiatric examination 
that was performed in April 2000.  PTSD was diagnosed along 
with hypertension, the residuals of a stroke, diabetes, and 
high blood pressure.  Service connection was not granted (nor 
did the service member or his wife request service 
connection) for hypertension, the residuals of a stroke, 
diabetes, and high blood pressure.  

Approximately four years, ten months later, the service 
member died.  The date of death was October 28, 2004.  
Following her husband's death, the appellant submitted a 
claim for VA benefits.  She asked that service connection for 
the cause of her husband's death be found and benefits 
awarded accordingly.  The appellant then submitted the 
service member's Certificate of Death which showed that his 
immediate cause of death was a cerebrovascular event.  Also 
listed as underlying causes were hypertension and coronary 
artery disease.  The service member's service-connected 
disabilities (PTSD and a left arm disability) were not 
mentioned or listed on the Certificate of Death.  The manner 
of death was listed as "natural" and an autopsy was not 
accomplished.  

Following a review of the appellant's claim and the 
Certificate of Death, the RO concluded that service 
connection for the cause of the service member's death could 
not be granted.  This was done via a rating action issued in 
March 2005.  The appellant was notified and she has since 
appealed to the Board for review.  She has asserted that it 
is her belief that the service member's PTSD caused or 
resulted in her husband's death.  She avers that the PTSD 
caused the stroke that ultimately led to the service member's 
death.  

Following the appellant's appeal to the Board, she submitted 
a letter by her husband's doctor.  The letter was issued in 
May 2005.  It noted the service member's date of death and 
then listed his various diagnoses.  The diagnoses listed 
were:  PTSD, stroke, coronary artery disease, diabetes, 
hypertension, hyperlipidema, and "others".  The doctor did 
not, repeat, did not attribute the service member's death to 
PTSD or a left arm disability.  

The service member's claims folder was reviewed by a VA 
doctor in February 2009.  The doctor was asked to express an 
opinion as to whether the service member's PTSD caused or 
contributed or resulted in the service member's death.  The 
examiner reviewed the claims folder and opined the following:  

	. . . it is my opinion that there is 
no relationship between the stroke (CVA) 
the cause of his death and service-
connected disability PTSD.  PTSD does not 
cause any cerebrovascular accident 
(stroke) or any of the diseases like 
hypertension, coronary artery disease, 
diabetes mellitus, or hyperlipidemia. . . 
. it is my opinion that there is no 
relationship between the PTSD and the 
cerebrovascular accident, which is the 
cause of his death and it is my opinion 
that PTSD did not cause or did not 
aggravate the cause of death - 
cerebrovascular accident.  

As a review of the documents submitted by the appellant or 
obtained by the VA, an opinion has not been 
submitted/obtained by a medical doctor that has concluded or 
even suggested that the service member's death was due to or 
caused by his PTSD.  Although the appellant wrote that it was 
her belief that her husband's death was due to a service-
related condition, she did not submit any medical evidence 
that would corroborate her assertions.  Moreover, she did not 
present any medical evidence that would suggest that "but 
for" the service member's PTSD, he would have lived for many 
more years.  

The surviving spouse of a service member who has died of a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 
(1995).  The death of the service member will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2008).  The appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities contributed substantially or 
materially to cause death; that they combined to cause death; 
or that they aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c)(1) (2008).  However, 
service-connected disabilities of a static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions will not be held to have 
contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (2008).

The standards and criteria for determining whether or not a 
disability from which a service member has died is service-
connected are the same standards and criteria employed for 
determining whether a disability is service connected 
generally, i.e., while the service member is still alive.  38 
U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for 
Dependency and Indemnity Compensation [DIC] are decided 
without regard to any prior disposition of those issues 
during the service member's lifetime.  38 C.F.R. § 20.1106 
(2008).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2008).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2008); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The appellant has claimed that the service member's death was 
secondary to his service-connected disability.  She has made 
written statements concerning this matter.  This evidence is 
considered lay evidence, and it is certainly deemed credible.  
38 C.F.R. § 3.159(a)(2) (2008).  She, however, has not shown, 
nor claimed, that she is qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, her opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this instance, the appellant is competent to say that that 
her husband suffered from PTSD.  She can further state that 
during his lifetime he also had heart problems.  However, she 
is not competent to say that her husband died from a 
disability (a stroke or underlying heart conditions) that was 
related to his service-connected PTSD.  In other words, there 
is no indication that she possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting her belief that her husband's death was somehow 
related to his PTSD.  It is also understandable that she 
believes that her husband's stroke was caused by or the 
result of his psychiatric disorder.  The Board also believes 
that the appellant is sincere in expressing that opinion.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant is not competent to provide more than simple 
medical observations.  She is not competent to provide 
complex medical opinions regarding the nature of the 
appellant's underlying cause of death which was a stroke and 
cardiovascular disease.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

Even though a medical provider, either private or from VA, 
has not provided an opinion that would support her 
assertions, the appellant maintains that she should be 
afforded the benefit-of-the-doubt, and service connection for 
the cause of the service member's death should be granted.  
The medical evidence shows that the service member died from 
a stroke and underlying cardiovascular diseases.  The service 
member was not service-connected for his heart conditions nor 
had he ever submitted a claim for benefits involving 
cardiovascular disease or hypertension.   

The medical records do show that the service member was 
diagnosed with and service-connected for PTSD and a left arm 
disability.  Yet, none of the medical evidence presented goes 
to the next level of linking the service member's death with 
either one of these disabilities.  In this instance, the 
Board finds that the lack of a doctor's opinion that might be 
considered supportive of the appellant's assertions a key 
point in making a decision on this case.  Despite the 
appellant's statements to the contrary, there is no medical 
evidence that suggests or insinuates that her husband's death 
was due to a service-connected disability.  As such, service 
connection is not warranted in this case.

To cover one other point, the Board would add that there is 
nothing in the medical records that would establish that the 
service member's heart disease, or any other heart condition, 
began in or was the result of the service member's military 
service, or was secondary to a service-connected disorder.  
Although the appellant may have insinuated as such, she did 
not provide any medical documents that would substantiate her 
assertions.  In that she is not a medical expert in this 
field, her insinuations are not probative and do not add 
credence to her assertions.  

Despite the appellant's contentions, medical evidence showing 
that the service member's death was caused by or related to 
his service or to a service-connected disorder has not been 
presented.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that the service member's service did not cause or 
contribute to the service member's death.  Hence, service 
connection for the cause of the service member's death is 
denied.




ORDER

Entitlement to service connection for the cause of the 
service member's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


